DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mating end plates" in line 16 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as referring to the end plates.
Claims 3-12 are rejected by virtue of their dependence on claim 1.
Claim 9 recites the limitation "the mating e" in line .  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as referring to the engaging protrusions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2-5, 8-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nishimoto et al. (JP 2016/091871 A, citations refer to enclosed machine translation).
Regarding claim 1, Nishimoto teaches a power supply device (“Power storage device”, Title) comprising:
a battery stack body 12M that includes a plurality of secondary battery cells 12 that are stacked (“The power storage device 10 includes a storage battery group (battery module) 12M in which a plurality of storage batteries (battery cells) 12 are stacked”, [0017], figs. 1 and 2);
a pair of end plates 18a, 18b disposed on both end surfaces of the battery stack body 12M, respectively (“As shown in FIG. 2, rectangular end plates 18a and 18b are provided at both ends of the storage battery group 12M”, [0018]);
and binding bars 20a, 20b that are disposed on side surfaces of the battery stack body 12M, respectively, and bind the pair of end plates 18a, 18b (“The end plates 18a and 18b are arranged at both ends in the direction of arrow B and connected by a pair of connecting bands 20a and 20b”, [0019]; figs. 1 and 2 show that binding/coupling bars 20a, 20b are disposed on side surface of the battery stack body 12M),
wherein each of the binding bars 20a, 20b includes engaging steps 36a, 36b that are opposite the pair of end plates 18a, 18b, respectively, and each of the engaging steps 36a, 36b extends in a direction intersecting with a stack direction of the battery stack body 12M (“The second reinforcing plate 34a has a wavy cross-sectional shape along the vertical direction, and a plurality (for example, two) of second bead portions (projections) 36a”, [0026]; fig. 5 shows that portions 36a, 36b are step-shaped parts of the binding bars 20a, 20b; figs. 2 and 3 shows that steps 36a, 36b are opposite and engage with the end plates 18a, 18b; fig. 2 shows that the engaging steps 36a, 36b extend along the end plate in the direction of arrow B, intersecting with the stack direction, indicated by arrow A), 
each of the pair of end plates 18a, 18b includes engaging protrusions 26a, 26b that are opposite the binding bars 20a, 20b, respectively, and the engaging protrusions 26a, 26b are configured to engage with the engaging steps 36a, 36b such that each of the pair of end plates 18a, 18b are engaged to each of the binding bars 20a, 20b, respectively in a single predetermined location (“As shown in FIG. 3, the second bead portions 36a and the first bead portions 26a of the end plate 18a are arranged in a staggered manner, and the second bead portions 36a are arranged between the first bead portions 26a. overlap each other”, [0026], where bead portions 26a, b are protrusions that engage with the engaging steps 36a, 36b, respectively, in a single predetermined location as shown in fig. 3);
and wherein each of the binding bars 20a, 20b includes a pair of reinforcing members 34a, 34b that are disposed on a binding bar main surface which is opposite the battery stack body 12M, and the pair of reinforcing members 34a, 34b protrude toward the end plates 18a, 18b, and respectively include the engaging steps 36a, 36b that engage with the engaging protrusions 26a, 26b (“The second reinforcing plate 34a has a wavy cross-sectional shape along the vertical direction, and a plurality (for example, two) of second bead portions (projections) 36a”, [0026], such that the reinforcing members 34a, 34b protrude toward the end plates 18a, 18b; figs. 2 and 5 show the reinforcing members 34a, 34b disposed on a binding bar main surface opposite battery stack 12M).
Regarding claim 3, Nishimoto teaches the power supply device according to claim 1, 
wherein each of the binding bars 20a, 20b includes a metal plate and a pair of metal blocks 34a, 34b, and each of the pair of metal blocks 34a, 34b has a dimension in the direction intersecting with the stack direction of the battery stack body 12M that is larger than a dimension of the metal plate in the direction intersecting with the stack direction of the battery stack body 12M (“the connecting band 20a is formed of a horizontally elongated sheet metal (metal plate)”, [0024]; reinforcing members 34a, 34b are block-shaped and are longer than the plate portion in the direction of arrow B, which intersects the stack direction indicated by arrow A, see the embodiment in fig. 10), 
the pair of metal blocks are the pair of reinforcing members 34a, 34b and the pair of metal blocks and the metal plate are integrally formed (fig. 5 shows that reinforcing members 34a, 34b are shaped into blocks and integrally formed with the metal plate portion of binding bars 20a, 20b; “a second reinforcing plate 34a made of sheet metal”, [0026]), 
and the pair of metal blocks are disposed on an inner main surface of the metal plate, the pair of metal blocks overlapping the battery stack body 12M when viewed in the stack direction of the battery stack body 12M (fig. 2 shows that the metal blocks 34a, 34b are disposed on an inner main surface of the metal plate of binding bar 20a, 20b, and that the blocks 34a, 34b overlap the battery stack body 12M when view in the stack direction, indicated by arrow A).
Regarding claim 4, Nishimoto teaches the power supply device according to claim 1, wherein fixing structures 40a that screw the binding bars 20a, 20b to the end plates 18a, 18b are arranged at connection structures 27a between the engaging steps 36a, 36b and the engaging protrusions 26a, 26b (A fixing portion 27a is configured by the screw 40a, the hole portion 38a, and the screw hole 28a”, [0027]; fig. 3).
Regarding claim 5, Nishimoto teaches the power supply device according to claim 1 
wherein binding bar fixing bolts 40a are inserted through the reinforcing members 34a, 34b to fix the end plates 18a, 18b on a side surface of each of the binding bars 20a, 20b (“The screw 40a is inserted into the hole 38a and screwed into the threaded hole 28a to fix the end 32a of the connecting band 20a and the end plate 18a”, [0027], fig. 3),
wherein each of the binding bars 20a, 20b includes a plurality of binding bar bolt holes 38a, 38b the binding bar bolt holes 38a, 38b are used to insert the binding bar fixing bolts 40a, 40b into the engaging steps 36a, 36b, and the binding bar bolt holes 38a, 38b are arranged in the direction intersecting with the stack direction of the battery stack body 12M (figs. 6-8 show that bolts 40a, 40b, and therefore the holes 38a, 38b which hold them, are arranged in a row in the direction of arrow C, which intersects the stack direction indicated by arrow A), 
and each of the end plates 18a, 18b includes a plurality of end plate bolt holes 28a, 28b, the end plate bolt holes 28a, 28b are used to insert the binding bar fixing bolts 40a, 40b into the engaging protrusions 26a, 26b, and the end plate bolt holes 28a, 28b are arranged in the direction intersecting with the stack direction of the battery stack body 12M (fig. 3 shows how bolt holes 28a, 28b are used to insert bolts 40a, 40b into the engaging protrusions 26a, 26b; figs. 6-8 show that bolts 40a, 40b, and therefore the holes 28a, 28b which hold them, are arranged in a row in a direction intersecting the stack direction indicated by arrow A).
Regarding claim 8, Nishimoto teaches the power supply device according to claim 5, wherein each of the reinforcing members 34a, 34b includes a reinforcing member recess, and an inner wall of the reinforcing member recess forms each of the engaging steps 36a, 36b (fig. 5 shows that recessed portions are formed between engaging steps 36a, 36b, such that the inner walls of the recess form the side portions of engaging steps 36a, 36b).
Regarding claim 9, Nishimoto teaches the power supply device according to claim 8, wherein in a state where the engaging protrusions 26a, 26b are inserted in the engaging steps 36a, 36b, gaps are formed on both sides of a portion where the engaging steps 36a, 36b are in contact with the engaging protrusions 26a, 26b (fig. 3 shows that engaging steps 36a, 36b are in contact with the engaging protrusions 26a, 26b on the end surface of the engaging steps 36a, 36b, and that gaps are formed on the side of the contact portion).
Regarding claim 11, Nishimoto teaches the power supply device according to claim 1, wherein an insulating sheet 16a, 16b is interposed between each of the binding bars 20a, 20b 20a, 20b and the battery stack body 12M (“with insulator plates (or separators 14 may be used) 16a and 16b interposed therebetween”, [0018]; fig. 3 shows that the sheet-like insulating plate is interposed between the binding bar 20a and the stack 12M).
Regarding claim 12, Nishimoto teaches the power supply device according to claim 1, wherein the power supply device is used to drive a vehicle (“As shown in FIGS. 1 and 2, a power storage device 10 according to the first embodiment of the present invention is mounted in, for example, an electric vehicle such as a hybrid vehicle or an EV (not shown)”, [0016]; see also [0002]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (JP 2016/091871 A), further in view of Hiroaki et al. (JP 2017/054866 A).
Regarding claim 7, Nishimoto teaches the power supply device according to claim 5. 
Nishimoto does not teach that the binding bar fixing bolts 40a, 40b are stepped bolts that each have a step that corresponds to a thickness of the reinforcing members 34a, 34b.
Hiroaki teaches a bolt and nut fastener for a battery fixing bracket, which is related to the binding bar and endplate fixing structure of the claimed invention. Specifically, Hiroaki teaches through bolts B1 with stepped portions that correspond to the thickness of different sections (fig. 3 shows that bolts B1 have a straight-sided portion, or “step”, corresponding to the section interior to the bracket 40, and a second threaded “step” portion corresponding to the nut N2 on the exterior side of the bracket 40 opposite to the bolt head; [0022]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bolts 40a, 40b of Nishimoto with steps as taught by Hiroaki, specifically with a straight-sided step corresponding to a thickness of the reinforcing members 34a, 34b of Nishimoto. Such a bolt would still have predictably screwed into the engaging protrusions 26a, 26b to fix the reinforcing member 34a, 34b and end plate 18a, 18b. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Nishimoto teaches the power supply device according to claim 5, including binding bar bolt holes 38a, 38b and end plate bolt holes 28a, 28b. Since the axis of the circular-shaped holes extends in the same direction as the stack direction of the battery stack body 12M as indicated by arrow A, it is impossible to elongate the circular shape in the stack direction of the battery stack body 12M. The circular holes can only be elongated in the direction of arrow C, the direction of arrow B, or the directions between arrow B and arrow C. Thus claim 6 is allowable over Nishimoto.
Regarding claim 10, Nishimoto teaches the power supply device according to claim 11, including binding bars 20a, 20b. The binding bars 20a, 20b of Nishimoto are bent and ends with L-shaped cross-sections, where the reinforcing members 34a, 34b are located on the bent portions. It would not be obvious to a person of ordinary skill in the art to eliminate the bent portions to yield a straight binding bar, since this would eliminate the reinforcing member including the portions which engage with and connect to the end plate 18a, 18b. Thus claim 10 is allowable over Nishimoto. 

Response to Arguments
Applicant’s arguments, see p. 7, "Applicant's Response to the Drawing Objection", filed 27 May 2022, with respect to the drawings have been fully considered and are persuasive.  The objection to the drawings of 28 February 2022 has been withdrawn. 
Applicant’s arguments, see p. 7, "Applicant's Response to the Claim Objections", filed 27 May 2022, with respect to the objections to claims 2 and 6 have been fully considered and are persuasive.  The objections to claims 2 and 6 of 28 February 2022 has been withdrawn. 
Applicant’s arguments, see 8-12, filed 27 May 2022, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 102(a)(1) and (a)(2) and under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728